EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters.

Claim Objections
Claims 12-32 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 12, fourth to last line, “times which”: inserting --of -- before “which”), (claim 12, last line, “times which”: inserting --of -- before “which”), (claim 15, line 4, “times which”: inserting --of -- before “which”), (claim 17, line 4, “times which”: inserting --of -- before “which”), (claim 20, line 2, “adjust X-ray”: inserting --an -- before “X-ray”), (claim 22, third to last and second to last lines, “times which”: inserting --of -- before “which”), (claim 29, third to last and second to last lines, “times which”: inserting --of -- before “which”), (claim 32, line 1: replacing “controller” with --at least one processor--), and (claim 32, line 3, “times which”: inserting --of -- before “which”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884